SHIPMAN, District Judge.
The rate of duty exacted upon the importation in question was ten per cent, in excess of that fixed by the statute, and, to that extent, illegal. The 8th section of the act of July 14th, 1862 (12 Stat. 552), fixes the rate of duty on “terne tin” at 25 per cent, ad valorem. The law nowhere makes any discrimination between the length of the sheets or plates. It cannot be doubted, that the importation of sheets of any and every length, when each sheet is of one unbroken piece, and made so when first manufactured, would come under this 8th section, and must be classified as “teme tin.” Lengthening the sheets, or widening them, would not change the character of the article. Sheets of every length and width are included, without limitation, naturally and aptly, under the head of “terne tin.” They were, also, thus included in the act of March 2d, 1861 (12 Stat. 188), as well as in the act of July 14th, 1862. Under both of these acts, sheets varying in length from 14 to 28 inches were imported in large quantities, and were all classified alike and assessed at the same rate of duty, at ten per cent, under the act of 1861, and at twenty-five per cent, under the act of 1862. Merely increasing the length of such sheets, from twenty-eight inches to twenty-eight feet or twenty-eight yards, could not, without additional legislation, change the rate of duty fixed by the act. Such sheets would still be “terne tin,” and within the plain and unambiguous meaning of both acts. I apprehend that it can make no difference whether the additional length of the sheets is obtained by rolling them out originally in continuous and unbroken sheets, or by locking the edges of several short sheets together and rolling and soldering them. They are, in either case, “teme tin,” in sheets or plates, and, in no just sense, “articles” or “manufactures” of tin, not otherwise provided for, within the 13th section of the act of July 14th, 1862. As I have already stated, the length of the sheets is an immaterial feature, and it is equally immaterial how that length is obtained, whether by rolling out one piece of metal in a continuous and unbroken sheet, with all its particles uniformly welded together, or by mechanically joining several shorter sheets into one long one. Sheets made in either of these ways would be used in the same manner, and for the same purposes. The difference between the two, in point of utility and beauty, would be in favor of the originally continuous and unbroken sheets, instead of those made up of several shorter ones, however joined together. I have no doubt that the plaintiffs are entitled to judgment. Let it be so entered.